[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The defendant has filed a motion to dismiss on grounds the action is not within the jurisdiction of this court. It points to a title insurance policy attached to its brief as the basis of its motion.
There is nothing in the face of the record or any evidence, however, which so supports the motion. See Upson v. State,191 Conn. 622, 624-5 note 4.
Accordingly, the motion to dismiss is denied.
McDONALD, J.